
	

114 S2910 IS: TRICARE Treatment for Fetal Repair Improvement Act of 2016
U.S. Senate
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2910
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2016
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to implement processes and procedures to provide expedited
			 treatment of  fetal anomalies
			 under the TRICARE program.
	
	
		1.Short title
 This Act may be cited as the TRICARE Treatment for Fetal Repair Improvement Act of 2016.
		2.Expedited treatment for fetal repair under the TRICARE program
 (a)In generalThe Secretary of Defense shall implement processes and procedures to ensure that a covered beneficiary under the TRICARE program who is diagnosed with a fetal anomaly receives evaluation and treatment from a qualified health care provider in the pediatric specialties of fetal medicine and surgery so that surgical repair of the fetal anomaly may occur in an expedited manner.
 (b)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code.  